Citation Nr: 1211998	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran's claim was previously remanded in January 2010 and February 2011 for further development and adjudicative action.

The issue of service connection for bilateral carpal tunnel syndrome has been raised by the record in a December 2010 letter from the Veteran with a service treatment record attached, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded once again for further development.

A February 2012 supplemental statement of case (SSOC) from the AMC was promulgated ostensibly to readjudicate the Veteran's claim for TDIU.  Unfortunately, the SSOC "referred" the Veteran's claim for TDIU to the Waco RO and noted that the RO had not yet rendered a decision for the Veteran's claim.  As indicated in the introduction, the Veteran's claim for TDIU has been properly appealed from a June 2007 rating decision by the Waco RO.  It's unclear as to why the SSOC indicated further action was necessary from the Waco RO or why the AMC (as an Agency of Original Jurisdiction) did not simply readjudicate the Veteran's claim, considering the indicated new evidence of record, as ordered by the February 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

The claim should be readjudicated, considering all evidence of record to include that obtained pursuant to the February 2011 remand.  If the claim remains denied, the AMC/RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

